Title: From George Washington to François-Claude-Amour, marquis de Bouillé, 23 March 1783
From: Washington, George
To: Bouillé, François-Claude-Amour, marquis de


                        
                            Sir,
                            Head Qrs at Newbg 23d March 1783
                        
                        Tho’ a stranger to your person, I am not so to your character—of the last, I have the honor to Rank myself among
                            the first of your Admirers. Under the sanction of this profession, which I assure you is sincere, permit me to introduce
                            to your Excellencys Civilities, Maj. Gouvion, a Colonel in the American Service of distinguished abilities, and of whose
                            intelligence, bravery & Zeal, I have had the Most unequivocal proofs.
                        On whatever Expedition your Excellency may embark, & in whatever enterprises engage, my warmest
                            wishes shall attend you. and if it be possible that you may encrease the Military fame which at present is so high—I have
                            the honor to be With every considn of respt and Admirn—Yr Excellys Most obt and most Hble Servt
                        
                            Go: W
                        
                    